Garretson, J.
The relators move for a peremptory writ of mandamus that they may each be “ reinstated and reemployed ” by the defendants in the position of “ gas meter inspector or tester.” The position was held by them, respectively, under the Inspector of Gas Meters of the State, as that office formerly existed and was classified in the competitive class of the State civil service.
By chapter 429 of the Laws of 1907 the office last referred to was abolished, and all the powers and duties of such inspector were devolved upon, and are to be exercised and performed by, the Public Service Commission. Id., § 82. This act, by its terms, took effect July 1, 1907. The relators thus became deprived of their positions, and they proceed hereon upon the theory that they are entitled, as of right, to *330employment by the defendants, by virtue of the provisions of the Civil Service Law and the rules of the State Civil Service Commission adopted thereunder.
The relator, Rehm, claims also “ that he was a member of the volunteer fire department of Long Island City (a city in the State of New York) at the time of the disbandment of such volunteer fire department, on or about October 27, 1891.”
That Rehm claimed to be a volunteer fireman was not communicated to the defendants until May 8, 1908, when a letter was written to the Commission in his behalf, stating the fact. The defendants were not bound to take notice that Rehm was a volunteer fireman and were justified in awaiting competent evidence thereof. At no time was it properly made known to them that he had been a member of the volunteer fire department of Long Island City “ at the time of disbandment of such volunteer fire department ” (Civil Service Law [Laws of 1899, chap. 370], as amended; People ex rel. Robesch v. President of the Borough of Queens, 190 N. Y. 497) ; so that, on this application, the position of the relator Rehm is no better than that of the relator Gordon. It may also be remarked that the defendants did not remove the relator Rehm; that he has never been in their .employ, and that the positions of both relators were lost to them by legislative enactment. At most, the relators were entitled to preference in employment by the defendants under the provisions of the Civil Service Law and rules. This right was recognized by the State Civil Service Commission by the resolution adopted by it on July 10, 1907, set forth in the relators’ affidavit, which provided “ that the secretary be instructed to accept, on or before June 30, 1908, the transfer to a similar position in the same grade, in the office of either Public Service Commission, of any person employed in the competitive class on June 30, 1907, by the Board of Railroad Commissioners, the Commission of Gas and Electricity, or the State Inspector of Gas Meters.” However obligatory it may have been for the defendants to give preference to former employees of the late State Inspector of Gas Meters, there certainly was an active duty imposed upon the relators to promptly assert their right *331to transfer for employment by the defendants. The defendants, in the answering affidavits, alleged that they were unaware of the fact that the relators were such former employees, until May 8, 1908, in the ease of Rehm, and the commencement of this proceeding in the case of Gordon. It appears, however, by supplementary affidavits, that Gordon made known his former employment in July, 1907; and it is also shown, by a paper purporting to be an affidavit of Justrow Alexander — presumably the late State Inspector of Gas Meters — that, on or about July 1,1907, he delivered, upon request, to Commissioner Maltbie, one of the defendant commissioners, a complete list of his former employees, among which appeared the names of the relators. These affidavits have been submitted without objection thereto and hence have been considered by the court.
Assuming that it thus became incumbent upon the defendants to transfer the relators to their employment, the fact remains that this duty has been persistently neglected, and the relators have rested quietly and failed to assert the remedy here invoked, until June 3, 1908 (a period of eleven months), when the orders that defendants show cause were obtained in these proceedings.
I think the relators have delayed too long, and that their right to the writ of mandamus should be denied for laches. People ex rel. Croft v. Keating, 49 App. Div. 123, and cases cited.
Mo satisfactory explanation of the delay has been made. During this time the defendants have, by selection from the State civil service list, appointed other persons to the position of gas meter tester; and it is shown that there is not now, and will not be for several months, need for the service of additional men in such position.
There being no vacancy or need of additional employees in the position of gas inspector or tester, it is not the duty of the defendants to now give employment to the relators. Matter of Breckenridge, 160 N. Y. 103; People ex rel. Chappel v. Lindenthal, 173 id. 524.
The motions should be denied.
Motions denied.